                           Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 1 of 27


            Form 5500                                 Annual Return/Report of Employee Benefit Plan                                                                                     OMB Nos. 1210-0110
                                                                                                                                                                                                 1210-0089
                                                    This form is required to be filed for employee benefit plans under sections 104
          Department of the Treasury
                                                   and 4065 of the Employee Retirement Income Security Act of 1974 (ERISA) and
                                                       sections 6057(b) and 6058(a) of the Internal Revenue Code (the Code).
           Internal Revenue Service
                                                                                                                                                                                    2016
            Department of Labor                                               Complete all entries in accordance with
          Employee Benefits Security
               Administration                                                  the instructions to the Form 5500.
    Pension Benefit Guaranty Corporation                                                                                                                             This Form is Open to Public
                                                                                                                                                                             Inspection
 Part I         Annual Report Identification Information
For calendar plan year 2016 or fiscal plan year beginning 07/01/2016                                                                and ending 12/31/2016

A This return/report is for:                    & a multiemployer plan                              & a multiple-employer plan (Filers checking this box must attach a list of
                                                                                                        participating employer information in accordance with the form instructions.)
                                                @
                                                X a single-employer plan                            & a DFE (specify)       B3B
B This return/report is:                        & the first return/report                           & the final return/report
                                                & an amended return/report                          &
                                                                                                    X a short plan year return/report (less than 12 months)
C If the plan is a collectively-bargained plan, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .$ &!
D Check box if filing under:                  &
                                              X Form 5558                             & automatic extension         & the DFVC program
                                              & special extension (enter description) 123456789!123456789!123456789!12345
Part II Basic Plan Informationhenter all requested information
1a Name of plan                                                                                                                                                         1b Three-digit plan
                                                                                                                                                                              number (PN) $          001
                                                                                                                                                                                                     ''(!
123456789!123456789!123456789!123456789!123456789!123456789!123456789!
 YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
123456789!123456789!123456789!123456789!123456789!123456789!123456789!!                                                                                                 1c    Effective date of plan
                                                                                                                                                                              AAAA%<<%44
                                                                                                                                                                              10/01/1920
2a DXMZ _\[Z_[^k_ ZMYQ %QY\X[eQ^' if for a single-employer plan)                                                                                                        2b Employer Identification
   Mailing address (include room, apt., suite no. and street, or P.O. Box)                                                                                                    Number (EIN)
   City or town, state or province, country, and ZIP or foreign postal code (if foreign, see instructions)                                                                    '()*+,-./
                                                                                                                                                                              XX-XXXXXXX
YALE UNIVERSITY
123456789!123456789!123456789!123456789!123456789!123456789!123456789!!     2c Plan F\[Z_[^k_ `QXQ\T[ZQ
4&2&1!123456789!123456789!123456789!123456789!123456789!123456789!             number
CONTROLLER'S
123456789!!OFFICE                                                              '()*+,-./0
                                                                                    203-432-9026
C&E!123456789!123456789!123456789!123456789!123456789!123456789!123456789!!
PO BOX 208372                                                               2d Business   code (see
NEW HAVEN, CT 06520
()*+,-./0!123456789!123456789!12345!                                           instructions)
()*+,-./0!123456789!123456789!12345!                                           '()*+,
                                                                               611000
39>A56789!123456789!12$!=>!'()*+,-./0'(!
?;!!
Caution: A penalty for the late or incomplete filing of this return/report will be assessed unless reasonable cause is established.
Under penalties of perjury and other penalties set forth in the instructions, I declare that I have examined this return/report, including accompanying schedules,
statements and attachments, as well as the electronic version of this return/report, and to the best of my knowledge and belief, it is true, correct, and complete.


SIGN       Filed with authorized/valid electronic signature.                                       10/13/2017
                                                                                                   AAAA%<<%44                 JANET LINDNER
                                                                                                                              123456789!123456789!123456789!12345!
HERE
             Signature of plan administrator                                                       Date                       Enter name of individual signing as plan administrator

SIGN       Filed with authorized/valid electronic signature.                                       10/13/2017
                                                                                                   AAAA%<<%44                 JANET LINDNER
                                                                                                                              123456789!123456789!123456789!12345!
HERE
             Signature of employer/plan sponsor                                                    Date                       Enter name of individual signing as employer or plan sponsor

SIGN                                                                                               AAAA%<<%44                 123456789!123456789!123456789!12345!
HERE
          Signature of DFE                                                  Date                Enter name of individual signing as DFE
D^Q\M^Q^k_ ZMYQ %UZOXaPUZS RU^Y ZMYQ' UR M\\XUOMNXQ& MZP MPP^Q__ %UZOXaPQ ^[[Y [^ _aU`Q ZaYNQ^& 123456789               D^Q\M^Q^k_ `QXQ\T[ZQ ZaYNQ^
RONALD ARCULEO
                                                                                                                                                                               215-246-2300
DELOITTE TAX LLP
1700 MARKET STREET
PHILADELPHIA, PA 19103




For Paperwork Reduction Act Notice, see the Instructions for Form 5500.                                                                                                                 Form 5500 (2016)
                                                                                                                                                                                               v. 160205


                                                                                                                                                                           GZJKDKV!9
                              Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 2 of 27
             Form 5500 (2016)                                                                                                         Page 2



3a Plan administrator’s name and address X
                                         X Same as Plan Sponsor                                                                                                                            3b Administrator’s EIN
                                                                                                                                                                                              012345678
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                      3c Administrator’s telephone
c/o ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                         number
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                                               0123456789
123456789 ABCDEFGHI ABCDEFGHI ABCDE
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK
4 If the name and/or EIN of the plan sponsor has changed since the last return/report filed for this plan, enter the name,4b EIN
      EIN and the plan number from the last return/report:                                                                    012345678
 a Sponsor’s name                                                                                                         4c PN
      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                   012
5 Total number of participants at the beginning of the plan year                                                            5      123456789012
                                                                                                                                           17921
6 Number of participants as of the end of the plan year unless otherwise stated (welfare plans complete only lines 6a(1),
      6a(2), 6b, 6c, and 6d).

a(1) Total number of active participants at the beginning of the plan year................................................................................ 6a(1)                                                     8378

a(2) Total number of active participants at the end of the plan year ....................................................................................... 6a(2)                                                   8633


b Retired or separated participants receiving benefits .............................................................................................................                        6b             123456789012
                                                                                                                                                                                                                      0

c Other retired or separated participants entitled to future benefits .........................................................................................                             6c             123456789012
                                                                                                                                                                                                                    8595

d Subtotal. Add lines 6a(2), 6b, and 6c. ..................................................................................................................................                 6d             123456789012
                                                                                                                                                                                                                   17228

e Deceased participants whose beneficiaries are receiving or are entitled to receive benefits. ...............................................                                              6e             123456789012
                                                                                                                                                                                                                     46

f     Total. Add lines 6d and 6e. .................................................................................................................................................          6f            123456789012
                                                                                                                                                                                                                   17274

g Number of participants with account balances as of the end of the plan year (only defined contribution plans
      complete this item) ..............................................................................................................................................................    6g             123456789012
                                                                                                                                                                                                                   17274

 h Number of participants that terminated employment during the plan year with accrued benefits that were
   less than 100% vested ........................................................................................................................................................ 6h 123456789012
                                                                                                                                                                                                0
7 Enter the total number of employers obligated to contribute to the plan (only multiemployer plans complete this item) ........ 7
8a If the plan provides pension benefits, enter the applicable pension feature codes from the List of Plan Characteristics Codes in the instructions:
      2F      2G       2L     2M      2S      2T

 b If the plan provides welfare benefits, enter the applicable welfare feature codes from the List of Plan Characteristics Codes in the instructions:


9a Plan funding arrangement (check all that apply)                              9b Plan benefit arrangement (check all that apply)
   (1)     XX Insurance                                                              (1)      X
                                                                                              X Insurance
   (2)     X Code section 412(e)(3) insurance contracts                              (2)      X Code section 412(e)(3) insurance contracts
   (3)     XX Trust                                                                  (3)      X
                                                                                              X Trust
   (4)     X General assets of the sponsor                                           (4)      X General assets of the sponsor
10 Check all applicable boxes in 10a and 10b to indicate which schedules are attached, and, where indicated, enter the number attached. (See instructions)
    a Pension Schedules                                                                                                    b General Schedules
      (1)    X
             X R (Retirement Plan Information)                                                                                  (1)           X              H (Financial Information)
                                                                                                                                              X

      (2)          X        MB (Multiemployer Defined Benefit Plan and Certain Money                                            (2)           X     I (Financial Information – Small Plan)
                            Purchase Plan Actuarial Information) - signed by the plan                                           (3)           X ___ A (Insurance Information)
                                                                                                                                              X  1
                            actuary
                                                                                                                                (4)           X
                                                                                                                                              X     C (Service Provider Information)
      (3)          X        SB (Single-Employer Defined Benefit Plan Actuarial                                                  (5)           X
                                                                                                                                              X     D (DFE/Participating Plan Information)
                            Information) - signed by the plan actuary                                                           (6)           X     G (Financial Transaction Schedules)
                     Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 3 of 27
         Form 5500 (2016)                                                                  Page 3


Part III Form M-1 Compliance Information (to be completed by welfare benefit plans)
11a If the plan provides welfare benefits, was the plan subject to the Form M-1 filing requirements during the plan year? (See instructions and 29 CFR
     2520.101-2.) ........................………..…. X   Yes   X   No

     If “Yes” is checked, complete lines 11b and 11c.

11b Is the plan currently in compliance with the Form M-1 filing requirements? (See instructions and 29 CFR 2520.101-2.) ……..... X Yes X No
11c Enter the Receipt Confirmation Code for the 2016 Form M-1 annual report. If the plan was not required to file the 2016 Form M-1 annual report, enter the
     Receipt Confirmation Code for the most recent Form M-1 that was required to be filed under the Form M-1 filing requirements. (Failure to enter a valid
     Receipt Confirmation Code will subject the Form 5500 filing to rejection as incomplete.)

     Receipt Confirmation Code______________________
                            Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 4 of 27


         SCHEDULE A                                                Insurance Information                                                      OMB No. 1210-0110
            (Form 5500)
         Department of the Treasury                     This schedule is required to be filed under section 104 of the
          Internal Revenue Service                      Employee Retirement Income Security Act of 1974 (ERISA).                                   2016
            Department of Labor
   Employee Benefits Security Administration                      File as an attachment to Form 5500.
     Pension Benefit Guaranty Corporation
                                                       Insurance companies are required to provide the information                    This Form is Open to Public
                                                                     pursuant to ERISA section 103(a)(2).                                      Inspection
 For calendar plan year 2016 or fiscal plan year beginning 07/01/2016                                         and ending      12/31/2016
 A Name of plan                                                                                             B Three-digit
 ABCDEFGHI
 YALE UNIVERSITY ABCDEFGHI
                     RETIREMENT    ABCDEFGHI
                                     ACCOUNT PLAN   ABCDEFGHI ABCDEFGHI
                                                              ABCDE        plan number (PN)               001          001
 FGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
 ABCDEFGHI ABCDEFGHI ABCDEFGHI
 C Plan sponsor’s name as shown on line 2a of Form 5500                 D Employer Identification Number (EIN)
 ABCDEFGHI
 YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE              012345678
                                                                            XX-XXXXXXX
 FGHI ABCDEFGHI
  Part I     Information Concerning Insurance Contract Coverage, Fees, and Commissions Provide information for each contract
                  on a separate Schedule A. Individual contracts grouped as a unit in Parts II and III can be reported on a single Schedule A.
 1 Coverage Information:
 (a) Name of insurance carrier
 ABCDEFGHI
TIAA-CREF            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI

                                                                                      (e) Approximate number of                       Policy or contract year
                                      (c) NAIC            (d) Contract or
          (b) EIN                                                                      persons covered at end of
                                        code           identification number                                                    (f) From                   (g) To
                                                                                         policy or contract year
XX-XXXXXXX                        69345          102373                                             9643                 07/01/2016                12/31/2016
 012345678                         ABCDE          ABCDE0123456789                   1234567                                 YYYY-MM-DD                YYYY-MM-DD
 2 Insurance fee and commission information. Enter the total fees and total commissions paid. List in line 3 the agents, brokers, and other persons in
   descending order of the amount paid.
                    (a) Total amount of commissions paid                                                        (b) Total amount of fees paid
                                                          0
                                                    123456789012345                                                                                  0
                                                                                                                                                 123456789012345
 3 Persons receiving commissions and fees. (Complete as many entries as needed to report all persons).
                                      (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
 ABCDEFGHI           ABCDEFGHI              ABCDEFGHI ABCDE
 123456789           ABCDEFGHI              ABCDEFGHI ABCDE
 123456789           ABCDEFGHI              ABCDEFGHI ABCDE
 CITY56789           ABCDEFGHI              AB, ST 021345678901
    (b) Amount of sales and base                                               Fees and other commissions paid
         commissions paid                               (c) Amount                                         (d) Purpose                              (e) Organization code
      -123456789012345                           -123456789012345                ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                  1
                                                                                 ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE

                                      (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
 ABCDEFGHI           ABCDEFGHI              ABCDEFGHI ABCDE
 123456789           ABCDEFGHI              ABCDEFGHI ABCDE
 123456789           ABCDEFGHI              ABCDEFGHI ABCDE
 CITY56789           ABCDEFGHI              AB, ST 021345678901
    (b) Amount of sales and base                                               Fees and other commissions paid
         commissions paid                               (c) Amount                                         (d) Purpose                              (e) Organization code
      -123456789012345                           -123456789012345                ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                  1
                                                                                 ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
 For Paperwork Reduction Act Notice, see the Instructions for Form 5500.                                                                   Schedule A (Form 5500) 2016
                                                                                                                                                             v. 160205
                  Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 5 of 27
       Schedule A (Form 5500) 2016                                                 Page 2   – 11   x

                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
                                                                  Fees and other commissions paid                                (e)
 (b) Amount of sales and base                                                                                                Organization
      commissions paid                      (c) Amount                                         (d) Purpose                      code
  -123456789012345                   -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                 1
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
                                                                  Fees and other commissions paid                                (e)
 (b) Amount of sales and base                                                                                                Organization
      commissions paid                      (c) Amount                                         (d) Purpose                      code
  -123456789012345                   -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                 1
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
                                                                  Fees and other commissions paid                                (e)
 (b) Amount of sales and base                                                                                                Organization
      commissions paid                      (c) Amount                                         (d) Purpose                      code
  -123456789012345                   -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                 1
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
                                                                  Fees and other commissions paid                                (e)
 (b) Amount of sales and base                                                                                                Organization
      commissions paid                      (c) Amount                                         (d) Purpose                      code
  -123456789012345                   -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                 1
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
                                                                  Fees and other commissions paid                                (e)
 (b) Amount of sales and base                                                                                                Organization
      commissions paid                      (c) Amount                                         (d) Purpose                      code
  -123456789012345                   -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                 1
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                            Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 6 of 27
           Schedule A (Form 5500) 2016                                                                                        Page 3


 Part II          Investment and Annuity Contract Information
               Where individual contracts are provided, the entire group of such individual contracts with each carrier may be treated as a unit for purposes of
               this report.
4   Current value of plan’s interest under this contract in the general account at year end ...............................................  4 123456789012345
                                                                                                                                                        1014736008
5   Current value of plan’s interest under this contract in separate accounts at year end .................................................. 5 123456789012345
                                                                                                                                                        1314916780
6   Contracts With Allocated Funds:
    a State the basis of premium rates 

    b     Premiums paid to carrier ....................................................................................................................................        6b       -123456789012345
    c     Premiums due but unpaid at the end of the year ................................................................................................                      6c       -123456789012345
    d     If the carrier, service, or other organization incurred any specific costs in connection with the acquisition or
                                                                                                                                                                               6d       -123456789012345
          retention of the contract or policy, enter amount. ................................................................................................
          Specify nature of costs 


    e     Type of contract: (1)             X individual policies                       (2)   X group deferred annuity
          (3)   X other (specify)             

     f    If contract purchased, in whole or in part, to distribute benefits from a terminating plan, check here                                                X                  X
7 Contracts With Unallocated Funds (Do not include portions of these contracts maintained in separate accounts)
  a Type of contract:       (1) X deposit administration          (2) X immediate participation guarantee
                            (3) X guaranteed investment           (4) X other 



    b     Balance at the end of the previous year .............................................................................................................   7b                     123456789012345
                                                                                                                                                                                                  984388338
    c     Additions: (1) Contributions deposited during the year ...............................             7c(1)                   -123456789012345           9185936
         (2) Dividends and credits.............................................................................             7c(2)                 -123456789012345
         (3) Interest credited during the year.............................................................                 7c(3)                 -123456789012345
                                                                                                                                                             22404607
         (4) Transferred from separate account ........................................................                     7c(4)                 -123456789012345
                                                                                                                                                             40605540
         (5) Other (specify below) .............................................................................            7c(5)                 -123456789012345
                                                                                                                                                               623398
          MISCELLANEOUS CREDITS, INCLUDING INVESTMENT GAINS AND
            TRANSFERS FROM FULLY ALLOCATED CONTRACTS



        (6)Total additions ...............................................................................................................................................   7c(6) 123456789012345
                                                                                                                                                                                               72819481
     d Total of balance and additions (add lines 7b and 7c(6)). .....................................................................................                         7d    123456789012345
                                                                                                                                                                                             1057207819
     e Deductions:
       (1) Disbursed from fund to pay benefits or purchase annuities during year                                        7e(1)                   -123456789012345           16550487
       (2) Administration charge made by carrier ....................................................                   7e(2)                   -123456789012345
       (3) Transferred to separate account .............................................................                7e(3)                   -123456789012345           25921324
       (4) Other (specify below) ..............................................................................         7e(4)                   -123456789012345
         


          (5) Total deductions ............................................................................................................................................   7e(5)      123456789012345
                                                                                                                                                                                                    42471811
     f     Balance at the end of the current year (subtract line 7e(5) from line 7d) .............................................................                             7f        123456789012345
                                                                                                                                                                                                  1014736008
                            Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 7 of 27
           Schedule A (Form 5500) 2016                                                                                       Page 4


 Part III         Welfare Benefit Contract Information
                  If more than one contract covers the same group of employees of the same employer(s) or members of the same employee organizations(s),
                  the information may be combined for reporting purposes if such contracts are experience-rated as a unit. Where contracts cover individual
                  employees, the entire group of such individual contracts with each carrier may be treated as a unit for purposes of this report.
8 Benefit and contract type (check all applicable boxes)
  a X Health (other than dental or vision)               b X Dental                                                              c X Vision                                              d X Life insurance
  e X Temporary disability (accident and sickness) f X Long-term disability                                                      g X Supplemental unemployment                           h X Prescription drug
  i X Stop loss (large deductible)                       j X HMO contract                                                        k X PPO contract                                        l X Indemnity contract
     m X Other (specify)             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                           ABCKEFGHI ABCDEFGHI ABCDEFGHI ABCDE
9 Experience-rated contracts:
  a Premiums: (1) Amount received ................................................................                       9a(1)                  -123456789012345
          (2) Increase (decrease) in amount due but unpaid ...................................                           9a(2)                  -123456789012345
          (3) Increase (decrease) in unearned premium reserve .............................                              9a(3)                  -123456789012345
                                                                                                                                                                              9a(4)
          (4) Earned ((1) + (2) - (3)) ...............................................................................................................................................     123456789012345
     b     Benefit charges (1) Claims paid ...............................................................             9b(1)                    -123456789012345
          (2) Increase (decrease) in claim reserves .................................................                   9b(2)                    -123456789012345
          (3) Incurred claims (add (1) and (2)) ................................................................................................................        9b(3)              123456789012345
          (4) Claims charged .......................................................................................................................................... 9b(4)              123456789012345
     c     Remainder of premium: (1) Retention charges (on an accrual basis) --                                                                  -123456789012345
                (A) Commissions ............................................................................... 9c(1)(A)                          -123456789012345
                (B) Administrative service or other fees ............................................. 9c(1)(B)                                   -123456789012345
                (C) Other specific acquisition costs .................................................... 9c(1)(C)                                -123456789012345
                (D) Other expenses ........................................................................... 9c(1)(D)                           -123456789012345
                (E) Taxes........................................................................................... 9c(1)(E)                     -123456789012345
                (F) Charges for risks or other contingencies ...................................... 9c(1)(F)                                      -123456789012345
                (G) Other retention charges ............................................................... 9c(1)(G)                              -123456789012345
                (H) Total retention..................................................................................................................................... 9c(1)(H)          123456789012345
          (2) Dividends or retroactive rate refunds. (These amounts were                               X paid in cash, or X credited.)..................                  9c(2)            123456789012345
     d Status of policyholder reserves at end of year: (1) Amount held to provide benefits after retirement ...............                                               9d(1)            123456789012345
        (2) Claim reserves ..........................................................................................................................................     9d(2)            123456789012345
        (3) Other reserves ..........................................................................................................................................     9d(3)            123456789012345
     e Dividends or retroactive rate refunds due. (Do not include amount entered in line 9c(2).) ..............................                                            9e              123456789012345
10   Nonexperience-rated contracts:
     a Total premiums or subscription charges paid to carrier ...................................................................................                           10a            123456789012345
     b If the carrier, service, or other organization incurred any specific costs in connection with the acquisition or                                                                                  -
         retention of the contract or policy, other than reported in Part I, line 2 above, report amount. .........................                                         10b            123456789012345
     Specify nature of costs.
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD ABC
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI                ABCDEFGHI               ABCDEFGHI             ABCDEFGHI      ABCD
ABCDEFGHI             ABCDEFGHI                ABCDEFGHI               ABCDEFGHI               ABCDEFGHI               ABCDEFGHI

 Part IV      Provision of Information
11 Did the insurance company fail to provide any information necessary to complete Schedule A? ............. X Yes X
                                                                                                                   X No
12 If the answer to line 11 is “Yes,” specify the information not provided.  ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                             Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 8 of 27

              Schedule C (Form 5500) 2011                                                             Page 1
         SCHEDULE C                                        Service Provider Information                                                         OMB No. 1210-0110

            (Form 5500)
          Department of the Treasury             This schedule is required to be filed under section 104 of the Employee                             2016
           Internal Revenue Service                        Retirement Income Security Act of 1974 (ERISA).
            Department of Labor
   Employee Benefits Security Administration                     File as an attachment to Form 5500.                                    This Form is Open to Public
     Pension Benefit Guaranty Corporation                                                                                                        Inspection.
For calendar plan year 2016 or fiscal plan year beginning        07/01/2016                                  and ending        12/31/2016
A Name of plan                                                                                          B Three-digit
ABCDEFGHI
 YALE UNIVERSITY RETIREMENT ACCOUNT PLAN                                                                     plan number (PN)                      001
                                                                                                                                                   001


C Plan sponsor’s name as shown on line 2a of Form 5500                                                  D Employer Identification Number (EIN)
ABCDEFGHI
 YALE UNIVERSITY                                                                                        012345678
                                                                                                            XX-XXXXXXX



 Part I        Service Provider Information (see instructions)

  You must complete this Part, in accordance with the instructions, to report the information required for each person who received, directly or indirectly, $5,000
  or more in total compensation (i.e., money or anything else of monetary value) in connection with services rendered to the plan or the person's position with the
  plan during the plan year. If a person received only eligible indirect compensation for which the plan received the required disclosures, you are required to
  answer line 1 but are not required to include that person when completing the remainder of this Part.


1 Information on Persons Receiving Only Eligible Indirect Compensation
a Check "Yes" or "No" to indicate whether you are excluding a person from the remainder of this Part because they received only eligible
  indirect compensation for which the plan received the required disclosures (see instructions for definitions and conditions).. . . . . . . . . . . . . . .   X
                                                                                                                                                               X Yes X No

b If you answered line 1a “Yes,” enter the name and EIN or address of each person providing the required disclosures for the service providers who
  received only eligible indirect compensation. Complete as many entries as needed (see instructions).

                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
 TIAA


 XX-XXXXXXX


                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




For Paperwork Reduction Act Notice, see the Instructions for Form 5500.                                                                        Schedule C (Form 5500) 2016
                                                                                                                                                                  v.160205
          Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 9 of 27

Schedule C (Form 5500) 2016                                               Page 2- 1
                                                                                  1     x


            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




            (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
                      Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 10 of 27
            Schedule C (Form 5500) 2016                                                     Page 3      - 11   x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation. Except for those persons for whom you
  answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
  (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).

                                                       (a) Enter name and EIN or address (see instructions)
 YALE UNIVERSITY



 XX-XXXXXXX

    (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service      Relationship to       Enter direct       Did service provider          Did indirect compensation          Enter total indirect     Did the service
  Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect    compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the     service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required           eligible indirect       an amount or
              a party-in-interest                             sponsor)                       disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

14 50       ABCDEFGHI
            NONE                   123456789012
                                            68123                                                                    123456789012345
            ABCDEFGHI                   345                  Yes   X No X
                                                                        X                  Yes   X No X                                            Yes   X No X
            ABCD

                                                       (a) Enter name and EIN or address (see instructions)
 DKC RETIREMENT ASSOCIATION LLC



 XX-XXXXXXX


    (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service      Relationship to       Enter direct       Did service provider          Did indirect compensation          Enter total indirect     Did the service
  Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect    compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the     service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required           eligible indirect       an amount or
              a party-in-interest                             sponsor)                       disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

49 50       ABCDEFGHI
            NONE                   123456789012
                                            11000                                                                    123456789012345
            ABCDEFGHI                   345                  Yes   X No X
                                                                        X                  Yes   X No X                                            Yes   X No X
            ABCD

                                                       (a) Enter name and EIN or address (see instructions)




    (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service      Relationship to       Enter direct       Did service provider          Did indirect compensation          Enter total indirect     Did the service
  Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect    compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the     service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required           eligible indirect       an amount or
              a party-in-interest                             sponsor)                       disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

            ABCDEFGHI              123456789012
            ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
            ABCD
                      Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 11 of 27
           Schedule C (Form 5500) 2016                                                      Page 3      - 12   x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation. Except for those persons for whom you
  answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
  (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).

                                                       (a) Enter name and EIN or address (see instructions)




   (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service       Relationship to       Enter direct       Did service provider          Did indirect compensation          Enter total indirect     Did the service
 Code(s)     employer, employee compensation paid         receive indirect              include eligible indirect    compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the     service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required           eligible indirect       an amount or
              a party-in-interest                             sponsor)                       disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

            ABCDEFGHI              123456789012                                                                      123456789012345
            ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
            ABCD

                                                       (a) Enter name and EIN or address (see instructions)




   (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service       Relationship to       Enter direct       Did service provider          Did indirect compensation          Enter total indirect     Did the service
 Code(s)     employer, employee compensation paid         receive indirect              include eligible indirect    compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the     service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required           eligible indirect       an amount or
              a party-in-interest                             sponsor)                       disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

            ABCDEFGHI              123456789012                                                                      123456789012345
            ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
            ABCD

                                                       (a) Enter name and EIN or address (see instructions)




   (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service       Relationship to       Enter direct       Did service provider          Did indirect compensation          Enter total indirect     Did the service
 Code(s)     employer, employee compensation paid         receive indirect              include eligible indirect    compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the     service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required           eligible indirect       an amount or
              a party-in-interest                             sponsor)                       disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

            ABCDEFGHI              123456789012
            ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
            ABCD
                       Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 12 of 27
            Schedule C (Form 5500) 2016                                                        Page 4   - 11     x

  Part I      Service Provider Information (continued)
3. If you reported on line 2 receipt of indirect compensation, other than eligible indirect compensation, by a service provider, and the service provider is a fiduciary
  or provides contract administrator, consulting, custodial, investment advisory, investment management, broker, or recordkeeping services, answer the following
  questions for (a) each source from whom the service provider received $1,000 or more in indirect compensation and (b) each source for whom the service
  provider gave you a formula used to determine the indirect compensation instead of an amount or estimated amount of the indirect compensation. Complete as
  many entries as needed to report the required information for each source.
                       (a) Enter service provider name as it appears on line 2                                   (b) Service Codes           (c) Enter amount of indirect
                                                                                                                  (see instructions)                  compensation




                (d) Enter name and EIN (address) of source of indirect compensation                             (e) Describe the indirect compensation, including any
                                                                                                               formula used to determine the service provider’s eligibility
                                                                                                                    for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                   (b) Service Codes           (c) Enter amount of indirect
                                                                                                                  (see instructions)                  compensation




                (d) Enter name and EIN (address) of source of indirect compensation                             (e) Describe the indirect compensation, including any
                                                                                                               formula used to determine the service provider’s eligibility
                                                                                                                    for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                   (b) Service Codes           (c) Enter amount of indirect
                                                                                                                  (see instructions)                  compensation




                (d) Enter name and EIN (address) of source of indirect compensation                             (e) Describe the indirect compensation, including any
                                                                                                               formula used to determine the service provider’s eligibility
                                                                                                                    for or the amount of the indirect compensation.
                      Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 13 of 27
          Schedule C (Form 5500) 2016                                                    Page 5   -1
                                                                                                   1     x

 Part II Service Providers Who Fail or Refuse to Provide Information
4 Provide, to the extent possible, the following information for each service provider who failed or refused to provide the information necessary to complete
     this Schedule.
    (a) Enter name and EIN or address of service provider (see        (b) Nature of    (c) Describe the information that the service provider failed or refused to
                              instructions)                               Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11          ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13          ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                            ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11          ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13          ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                            ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12         ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13             ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                            ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12         ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13             ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                            ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12         ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13             ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                            ABCDEFGHI         ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
                      Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 14 of 27
           Schedule C (Form 5500) 2016                                       Page 6   - 11   x

Part III       Termination Information on Accountants and Enrolled Actuaries (see instructions)
               (complete as many entries as needed)
a   Name:            ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                           b EIN:   123456789
c   Position:        ABCDEFGHI       ABCDEFGHI        ABCD
d   Address:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI
a   Name:            ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                           b EIN:   123456789
c   Position:        ABCDEFGHI       ABCDEFGHI        ABCD
d   Address:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI
a   Name:            ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                           b EIN:   123456789
c   Position:        ABCDEFGHI       ABCDEFGHI        ABCD
d   Address:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI
a   Name:            ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                           b EIN:   123456789
c   Position:        ABCDEFGHI       ABCDEFGHI        ABCD
d   Address:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI
a   Name:            ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                           b EIN:   123456789
c   Position:        ABCDEFGHI       ABCDEFGHI        ABCD
d   Address:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:         ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI       ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                     ABCDEFGHI
                        Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 15 of 27


        SCHEDULE D                                       DFE/Participating Plan Information                                                OMB No. 1210-0110
           (Form 5500)
         Department of the Treasury              This schedule is required to be filed under section 104 of the Employee
          Internal Revenue Service                         Retirement Income Security Act of 1974 (ERISA).                                     2016
           Department of Labor                                  File as an attachment to Form 5500.
  Employee Benefits Security Administration
                                                                                                                                   This Form is Open to Public
                                                                                                                                           Inspection.
For calendar plan year 2016 or fiscal plan year beginning        07/01/2016                              and ending        12/31/2016
A Name of plan                                                                                        B Three-digit
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI
                  RETIREMENT     ABCDEFGHI
                                   ACCOUNT PLAN   ABCDEFGHI ABCDEFGHI ABCDEFGHI                            plan number (PN)               001 001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan or DFE sponsor’s name as shown on line 2a of Form 5500                                         D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                          012345678
                                                                                                          XX-XXXXXXX
ABCDEFGHI
 Part I Information on interests in MTIAs, CCTs, PSAs, and 103-12 IEs (to be completed by plans and DFEs)
           (Complete as many entries as needed to report all interests in DFEs)
a Name of MTIA, CCT, PSA, or 103-12 IE: TIAA REAL    ABCDEFGHI
                                                        ESTATE     ABCDEFGHI ABCDEFGHI ABCD
                                                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                              TIAA-CREF
b Name of sponsor of entity listed in (a):
                                                     ABCDEFGHI
c EIN-PN 123456789-123
           XX-XXXXXXX-004
                                        d  Entity    P    e Dollar value of interest in MTIA, CCT, PSA, or                          176805610
                                            code     1       103-12 IE at end of year (see instructions)                       -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                           ABCDEFGHI
c EIN-PN 123456789-123                        d Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code      1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                           ABCDEFGHI
c EIN-PN 123456789-123                        d Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code      1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                           ABCDEFGHI
c EIN-PN 123456789-123                        d Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code      1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                           ABCDEFGHI
c EIN-PN 123456789-123                        d Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code      1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                           ABCDEFGHI
c EIN-PN 123456789-123                        d Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code      1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                           ABCDEFGHI
c EIN-PN 123456789-123                        d Entity         e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code      1     103-12 IE at end of year (see instructions)    -123456789012345
For Paperwork Reduction Act Notice, see the Instructions for Form 5500.                                                                 Schedule D (Form 5500) 2016
                                                                                                                                                           v.160205
                    Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 16 of 27
         Schedule D (Form 5500) 2016                                 Page 2   - 11 x

a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
                       Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 17 of 27
              Schedule D (Form 5500) 2016                                             Page 3   - 11 x
6

    Part II      Information on Participating Plans (to be completed by DFEs)
                 (Complete as many entries as needed to report all participating plans)
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of         ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor    ABCDEFGHI ABCDEFGHI                                          123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of              ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor         ABCDEFGHI        ABCDEFGHI                                           123456789-123
                             Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 18 of 27

                                                                                                                                                                  OMB No. 1210-0110
          SCHEDULE H                                                                     Financial Information
             (Form 5500)
Department of the Treasury
           Internal Revenue Service
                                                              This schedule is required to be filed under section 104 of the Employee                                 2016
                                                            Retirement Income Security Act of 1974 (ERISA), and section 6058(a) of the
            Department of Labor                                                 Internal Revenue Code (the Code).
   Employee Benefits Security Administration
     Pension Benefit Guaranty Corporation                                              File as an attachment to Form 5500.                                This Form is Open to Public
                                                                                                                                                                   Inspection
For calendar plan year 2016 or fiscal plan year beginning 07/01/2016                                                              and ending     12/31/2016
A Name of plan                                                                                                                         B       Three-digit
ABCDEFGHI
 YALE UNIVERSITYABCDEFGHI
                     RETIREMENT   ABCDEFGHI
                                     ACCOUNT PLAN  ABCDEFGHI ABCDEFGHI
                                                       ABCDEFGHI                                                                               plan number (PN)                  001   001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                                                                                 D Employer Identification Number (EIN)
ABCDEFGHI      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
 YALE UNIVERSITY                                                                                                                         012345678
                                                                                                                                             XX-XXXXXXX
ABCDEFGHI
Part I     Asset and Liability Statement
1 Current value of plan assets and liabilities at the beginning and end of the plan year. Combine the value of plan assets held in more than one trust. Report
    the value of the plan’s interest in a commingled fund containing the assets of more than one plan on a line-by-line basis unless the value is reportable on
    lines 1c(9) through 1c(14). Do not enter the value of that portion of an insurance contract which guarantees, during this plan year, to pay a specific dollar
    benefit at a future date. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete lines 1b(1), 1b(2), 1c(8), 1g, 1h,
    and 1i. CCTs, PSAs, and 103-12 IEs also do not complete lines 1d and 1e. See instructions.
                                                   Assets                                                                         (a) Beginning of Year               (b) End of Year
a Total noninterest-bearing cash ......................................................................                  1a       -123456789012345                -123456789012345
b Receivables (less allowance for doubtful accounts):
     (1) Employer contributions ..........................................................................              1b(1)     -123456789012345
                                                                                                                                            7531704               -123456789012345
                                                                                                                                                                            7412670
     (2) Participant contributions ........................................................................             1b(2)     -123456789012345
                                                                                                                                            7804746               -123456789012345
                                                                                                                                                                            7221467
     (3) Other.....................................................................................................     1b(3)     -123456789012345                -123456789012345
c General investments:
     (1) Interest-bearing cash (include money market accounts & certificates
                                                                                                                        1c(1)     -123456789012345                -123456789012345
          of deposit)............................................................................................
     (2) U.S. Government securities ..................................................................                  1c(2)     -123456789012345                -123456789012345
     (3) Corporate debt instruments (other than employer securities):
           (A) Preferred ........................................................................................      1c(3)(A)   -123456789012345                -123456789012345
           (B) All other ..........................................................................................    1c(3)(B)   -123456789012345                -123456789012345
     (4) Corporate stocks (other than employer securities):
           (A) Preferred ........................................................................................      1c(4)(A)   -123456789012345                -123456789012345
           (B) Common.........................................................................................         1c(4)(B)   -123456789012345                -123456789012345
     (5) Partnership/joint venture interests .........................................................                  1c(5)     -123456789012345                -123456789012345
     (6) Real estate (other than employer real property) .....................................                          1c(6)     -123456789012345                -123456789012345
     (7) Loans (other than to participants) ..........................................................                  1c(7)     -123456789012345                -123456789012345
     (8) Participant loans ....................................................................................         1c(8)     -123456789012345                -123456789012345
     (9) Value of interest in common/collective trusts .........................................                        1c(9)     -123456789012345                -123456789012345
    (10) Value of interest in pooled separate accounts .......................................                         1c(10)     -123456789012345
                                                                                                                                           168581410              -123456789012345
                                                                                                                                                                          176805610
    (11) Value of interest in master trust investment accounts ............................                            1c(11)     -123456789012345                -123456789012345
    (12) Value of interest in 103-12 investment entities .......................................                       1c(12)     -123456789012345                -123456789012345
    (13) Value of interest in registered investment companies (e.g., mutual
         funds)....................................................................................
                                                                                                                       1c(13)     -123456789012345
                                                                                                                                          2738602119              -123456789012345
                                                                                                                                                                          2921340028
    (14) Value of funds held in insurance company general account (unallocated
         contracts) ..............................................................................................
                                                                                                                       1c(14)     -123456789012345
                                                                                                                                           984388338              -123456789012345
                                                                                                                                                                          1014736008

    (15) Other .....................................................................................................   1c(15)     -123456789012345                -123456789012345

For Paperwork Reduction Act Notice, see the Instructions for Form 5500.                                                                                     Schedule H (Form 5500) 2016
                                                                                                                                                                               v.160205
                             Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 19 of 27
              Schedule H (Form 5500) 2016                                                                                        Page 2


1d Employer-related investments:                                                                                                          (a) Beginning of Year    (b) End of Year
      (1) Employer securities .................................................................................. 1d(1)                    -123456789012345        -123456789012345
      (2) Employer real property ............................................................................. 1d(2)                      -123456789012345        -123456789012345
1e Buildings and other property used in plan operation .......................................                            1e              -123456789012345        -123456789012345
1f Total assets (add all amounts in lines 1a through 1e) .....................................                             1f             -123456789012345
                                                                                                                                                 3906908317       -123456789012345
                                                                                                                                                                        4127515783
                                          Liabilities
1g Benefit claims payable ....................................................................................            1g              -123456789012345        -123456789012345
1h Operating payables ........................................................................................            1h              -123456789012345        -123456789012345
1i Acquisition indebtedness ................................................................................               1i             -123456789012345        -123456789012345
1j Other liabilities ................................................................................................      1j             -123456789012345        -123456789012345
1k Total liabilities (add all amounts in lines 1g through1j) ....................................                         1k              -123456789012345
                                                                                                                                                       0          -123456789012345
                                                                                                                                                                               0
                                         Net Assets
1l Net assets (subtract line 1k from line 1f) .........................................................                    1l             -123456789012345
                                                                                                                                                 3906908317       -123456789012345
                                                                                                                                                                        4127515783


Part II Income and Expense Statement
2 Plan income, expenses, and changes in net assets for the year. Include all income and expenses of the plan, including any trust(s) or separately maintained
     fund(s) and any payments/receipts to/from insurance carriers. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not
     complete lines 2a, 2b(1)(E), 2e, 2f, and 2g.
                                                  Income                                                                                      (a) Amount              (b) Total
 a Contributions:
      (1) Received or receivable in cash from: (A) Employers ................................. 2a(1)(A)                                   -123456789012345
                                                                                                                                                  50600820
            (B) Participants....................................................................................... 2a(1)(B)              -123456789012345
                                                                                                                                                  46635638

            (C) Others (including rollovers) ............................................................... 2a(1)(C)                     -123456789012345
                                                                                                                                                  27559675

      (2) Noncash contributions .............................................................................. 2a(2)                      -123456789012345
      (3) Total contributions. Add lines 2a(1)(A), (B), (C), and line 2a(2) ................. 2a(3)                                                               -123456789012345
                                                                                                                                                                         124796133
 b Earnings on investments:
      (1) Interest:
          (A) Interest-bearing cash (including money market accounts and
               certificates of deposit) .......................................................................
                                                                                                                2b(1)(A)                  -123456789012345
            (B) U.S. Government securities .............................................................. 2b(1)(B)                        -123456789012345
            (C) Corporate debt instruments............................................................... 2b(1)(C)                        -123456789012345
            (D) Loans (other than to participants)...................................................... 2b(1)(D)                         -123456789012345
            (E) Participant loans ............................................................................... 2b(1)(E)                -123456789012345
            (F) Other ................................................................................................ 2b(1)(F)           -123456789012345
                                                                                                                                                  22404607

            (G) Total interest. Add lines 2b(1)(A) through (F) .................................... 2b(1)(G)                                                      -123456789012345
                                                                                                                                                                          22404607

      (2) Dividends: (A) Preferred stock .................................................................. 2b(2)(A)                      -123456789012345
            (B) Common stock .................................................................................. 2b(2)(B)                  -123456789012345
            (C) Registered investment company shares (e.g. mutual funds) ............. 2b(2)(C)                                                        54447074

            (D) Total dividends. Add lines 2b(2)(A), (B), and (C)                                                       2b(2)(D)                                  -123456789012345
                                                                                                                                                                          54447074

      (3) Rents ........................................................................................................ 2b(3)                                    -123456789012345
      (4) Net gain (loss) on sale of assets: (A) Aggregate proceeds....................... 2b(4)(A)                                       -123456789012345
            (B) Aggregate carrying amount (see instructions) ................................... 2b(4)(B)                                 -123456789012345
            (C) Subtract line 2b(4)(B) from line 2b(4)(A) and enter result ................. 2b(4)(C)                                                             -123456789012345
                                                                                                                                                                               0

      (5) Unrealized appreciation (depreciation) of assets: (A) Real estate........................ 2b(5)(A)                              -123456789012345
            (B) Other ................................................................................................ 2b(5)(B)           -123456789012345
            (C) Total unrealized appreciation of assets.
                Add lines 2b(5)(A) and (B) ................................................................
                                                                                                                       2b(5)(C)                                   -123456789012345
                                                                                                                                                                               0
                             Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 20 of 27
             Schedule H (Form 5500) 2016                                                                                           Page 3


                                                                                                                                                            (a) Amount            (b) Total
      (6) Net investment gain (loss) from common/collective trusts .........................                                2b(6)                                             -123456789012345
      (7) Net investment gain (loss) from pooled separate accounts .......................                                  2b(7)                                             -123456789012345
                                                                                                                                                                                       3344050

      (8) Net investment gain (loss) from master trust investment accounts ............                                     2b(8)                                             -123456789012345
      (9) Net investment gain (loss) from 103-12 investment entities ......................                                 2b(9)                                             -123456789012345
     (10) Net investment gain (loss) from registered investment
          companies (e.g., mutual funds).................................................................
                                                                                                                           2b(10)                                             -123456789012345
                                                                                                                                                                                      105861876
 c Other income ..................................................................................................            2c                                              -123456789012345
                                                                                                                                                                                        1166829
 d Total income. Add all income amounts in column (b) and enter total .....................                                   2d                                              -123456789012345
                                                                                                                                                                                      312020569
                                        Expenses
 e Benefit payment and payments to provide benefits:
      (1) Directly to participants or beneficiaries, including direct rollovers ..............                              2e(1)                -123456789012345
                                                                                                                                                          85868377

      (2) To insurance carriers for the provision of benefits .....................................                         2e(2)                -123456789012345
                                                                                                                                                           3288109

      (3) Other ........................................................................................................    2e(3)                -123456789012345
      (4) Total benefit payments. Add lines 2e(1) through (3)..................................                             2e(4)                                             -123456789012345
                                                                                                                                                                                      89156486

 f    Corrective distributions (see instructions) .......................................................                     2f                                              -123456789012345
 g    Certain deemed distributions of participant loans (see instructions) ................                                   2g                                              -123456789012345
 h    Interest expense .............................................................................................          2h                                              -123456789012345
 i    Administrative expenses: (1) Professional fees ..............................................                         2i(1)                -123456789012345
                                                                                                                                                            82574
      (2) Contract administrator fees .......................................................................               2i(2)                -123456789012345
      (3) Investment advisory and management fees ..............................................                            2i(3)                -123456789012345
      (4) Other ........................................................................................................    2i(4)                -123456789012345
                                                                                                                                                                7
      (5) Total administrative expenses. Add lines 2i(1) through (4)........................                                2i(5)                                             -123456789012345
                                                                                                                                                                                         82581
 j Total expenses. Add all expense amounts in column (b) and enter total ........                                             2j                                              -123456789012345
                                                                                                                                                                                      89239067
                  Net Income and Reconciliation
 k Net income (loss). Subtract line 2j from line 2d ...........................................................               2k                                              -123456789012345
                                                                                                                                                                                      222781502
 l Transfers of assets:
      (1) To this plan ...............................................................................................      2l(1)                                             -123456789012345
                                                                                                                                                                                          3627
      (2) From this plan...........................................................................................         2l(2)                                             -123456789012345
                                                                                                                                                                                       2177663

Part III Accountant’s Opinion
3 Complete lines 3a through 3c if the opinion of an independent qualified public accountant is attached to this Form 5500. Complete line 3d if an opinion is not
     attached.
 a The attached opinion of an independent qualified public accountant for this plan is (see instructions):
        (1) X Unqualified       (2) X Qualified      (3) X Disclaimer         (4) X Adverse

 b Did the accountant perform a limited scope audit pursuant to 29 CFR 2520.103-8 and/or 103-12(d)?                              X Yes       X No
 c Enter the name and EIN of the accountant (or accounting firm) below:
        (1) Name: ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD                                               (2) EIN: 123456789
 d The opinion of an independent qualified public accountant is not attached because:
        (1) X This form is filed for a CCT, PSA, or MTIA.    (2) X
                                                                 X It will be attached to the next Form 5500 pursuant to 29 CFR 2520.104-50.

Part IV Compliance Questions
4   CCTs and PSAs do not complete Part IV. MTIAs, 103-12 IEs, and GIAs do not complete lines 4a, 4e, 4f, 4g, 4h, 4k, 4m, 4n, or 5.
       103-12 IEs also do not complete lines 4j and 4l. MTIAs also do not complete line 4l.
       During the plan year:                                                                                                                                       Yes   No       Amount

 a     Was there a failure to transmit to the plan any participant contributions within the time
       period described in 29 CFR 2510.3-102? Continue to answer “Yes” for any prior year failures until
       fully corrected. (See instructions and DOL’s Voluntary Fiduciary Correction Program.) ....................                                                        X
                                                                                                                                                              4a
 b     Were any loans by the plan or fixed income obligations due the plan in default as of the
       close of the plan year or classified during the year as uncollectible? Disregard participant loans
       secured by participant’s account balance. (Attach Schedule G (Form 5500) Part I if “Yes” is
                                                                                                                                                                         X
       checked.) ........................................................................................................................................     4b
                               Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 21 of 27
              Schedule H (Form 5500) 2016                                                                                                  Page 4- 1             x
                                                                                                                                                                           Yes   No              Amount
 c    Were any leases to which the plan was a party in default or classified during the year as
      uncollectible? (Attach Schedule G (Form 5500) Part II if “Yes” is checked.) ........................................                                            4c          X         -123456789012345
 d    Were there any nonexempt transactions with any party-in-interest? (Do not include transactions
      reported on line 4a. Attach Schedule G (Form 5500) Part III if “Yes” is
      checked.) ...................................................................................................................................................   4d          X         -123456789012345
 e    Was this plan covered by a fidelity bond?................................................................................................                       4e    X               -123456789012345
                                                                                                                                                                                                   10000000
 f    Did the plan have a loss, whether or not reimbursed by the plan’s fidelity bond, that was caused by
      fraud or dishonesty? ................................................................................................................................           4f          X         -123456789012345
 g    Did the plan hold any assets whose current value was neither readily determinable on an
      established market nor set by an independent third party appraiser? ....................................................                                        4g          X         -123456789012345
 h    Did the plan receive any noncash contributions whose value was neither readily
      determinable on an established market nor set by an independent third party appraiser? ...................                                                      4h          X         -123456789012345
 i    Did the plan have assets held for investment? (Attach schedule(s) of assets if “Yes” is checked, and
      see instructions for format requirements.) ...............................................................................................                      4i    X
 j    Were any plan transactions or series of transactions in excess of 5% of the current
      value of plan assets? (Attach schedule of transactions if “Yes” is checked, and
      see instructions for format requirements.) ...............................................................................................                      4j          X
 k    Were all the plan assets either distributed to participants or beneficiaries, transferred to another
      plan, or brought under the control of the PBGC? ....................................................................................                            4k          X
 l Has the plan failed to provide any benefit when due under the plan? ....................................................                                           4l          X         -123456789012345
 m If this is an individual account plan, was there a blackout period? (See instructions and 29 CFR
      2520.101-3.) ..............................................................................................................................................     4m          X
 n    If 4m was answered “Yes,” check the “Yes” box if you either provided the required notice or one of
      the exceptions to providing the notice applied under 29 CFR 2520.101-3.............................................                                             4n
 o    Defined Benefit Plan or Money Purchase Pension Plan Only:
      Were any distributions made during the plan year to an employee who attained age 62 and had not
      separated from service? ………………………………………………………………….............................                                                                                  4o
5a    Has a resolution to terminate the plan been adopted during the plan year or any prior plan year?
      If “Yes,” enter the amount of any plan assets that reverted to the employer this year...........................                                       X Yes X No          Amount:-

5b    If, during this plan year, any assets or liabilities were transferred from this plan to another plan(s), identify the plan(s) to which assets or liabilities were
      transferred. (See instructions.)
     5b(1) Name of plan(s)                                                                                                                                                            5b(2) EIN(s)    5b(3) PN(s)
YALE ABCDEFGHI
     UNIVERSITY TAX-DEFERRED
                    ABCDEFGHI 403(B) SAVINGS PLAN
                               ABCDEFGHI     ABCDEFGHI                                                         ABCDEFGHI
                                                                                                           ABCDEFGHI XX-XXXXXXX 123456789       004
                                                                                                                                          ABCDEFGHI
                                                                                                                                                 123
       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                 ABCDEFGHI
                                                                                                           ABCDEFGHI                      ABCDEFGHI
YALE UNIVERSITY
       ABCDEFGHIMATCHING ABCDEFGHIRETIREMENT
                                           ABCDEFGHIPLAN ABCDEFGHI                                         ABCDEFGHI XX-XXXXXXX
                                                                                                               ABCDEFGHI        123456789       005
                                                                                                                                          ABCDEFGHI
                                                                                                                                                 123
       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                 ABCDEFGHI
                                                                                                           ABCDEFGHI                      ABCDEFGHI
       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                 ABCDEFGHI
                                                                                                           ABCDEFGHI            123456789 ABCDEFGHI
                                                                                                                                                 123
       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                 ABCDEFGHI
                                                                                                           ABCDEFGHI                      ABCDEFGHI
       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                 ABCDEFGHI
                                                                                                           ABCDEFGHI            123456789 ABCDEFGHI
                                                                                                                                                 123
       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                 ABCDEFGHI
                                                                                                           ABCDEFGHI                      ABCDEFGHI
 5c If the plan is a defined benefit plan, is it covered under the PBGC insurance program (See ERISA section 4021.)? ...... X Yes X No   X Not determined
     If “Yes” is checked, enter the My PAA confirmation number from the PBGC premium filing for this plan year________________________. (See instructions.)
Part V Trust Information
6a Name of trust                                                                       6b Trust’s EIN
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
6c Name of trustee or custodian                          6d Trustee’s or custodian’s telephone number
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI        +12345678901234567890123456
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                               Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 22 of 27

                                                                                                                                                                                                        OMB No. 1210-0110
          SCHEDULE R                                                               Retirement Plan Information
              (Form 5500)
                                                                  This schedule is required to be filed under sections 104 and 4065 of the                                                                      2016
           Department of the Treasury
            Internal Revenue Service                              Employee Retirement Income Security Act of 1974 (ERISA) and section
             Department of Labor
                                                                            6058(a) of the Internal Revenue Code (the Code).
    Employee Benefits Security Administration                                                                                                                                                  This Form is Open to Public
                                                                                          File as an attachment to Form 5500.                                                                         Inspection.
      Pension Benefit Guaranty Corporation
For calendar plan year 2016 or fiscal plan year beginning                                     07/01/2016                                                 and ending                 12/31/2016
A Name of plan                                                                                                                                                       B Three-digit
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI
                   RETIREMENTABCDEFGHI
                                ACCOUNT PLAN   ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                  plan number
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                   (PN)                                    001         001
ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                                                                                                               D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                       012345678
                                                                                                                                                                       XX-XXXXXXX
ABCDEFGHI
    Part I             Distributions
All references to distributions relate only to payments of benefits during the plan year.

1      Total value of distributions paid in property other than in cash or the forms of property specified in the                                                                    1                                 0
                                                                                                                                                                                                       -123456789012345
       instructions ..................................................................................................................................................................................................
2      Enter the EIN(s) of payor(s) who paid benefits on behalf of the plan to participants or beneficiaries during the year (if more than two, enter EINs of the two
       payors who paid the greatest dollar amounts of benefits):
        EIN(s):                 XX-XXXXXXX
                               _______________________________                                                                XX-XXXXXXX
                                                                                                                             _______________________________
       Profit-sharing plans, ESOPs, and stock bonus plans, skip line 3.

3      Number of participants (living or deceased) whose benefits were distributed in a single sum, during the plan                                                                     3
       year .............................................................................................................................................................................................................    12345678
    Part II            Funding Information (If the plan is not subject to the minimum funding requirements of section of 412 of the Internal Revenue Code or
                       ERISA section 302, skip this Part.)
4                                                                                                                                              X Yes                      X No
      Is the plan administrator making an election under Code section 412(d)(2) or ERISA section 302(d)(2)? .....................................................................                                               X N/A
       If the plan is a defined benefit plan, go to line 8.

5      If a waiver of the minimum funding standard for a prior year is being amortized in this
       plan year, see instructions and enter the date of the ruling letter granting the waiver.                                               Date:        Month _________                Day _________                Year _________
       If you completed line 5, complete lines 3, 9, and 10 of Schedule MB and do not complete the remainder of this schedule.
6     a Enter the minimum required contribution for this plan year (include any prior year accumulated funding
                                                                                                                                                                             6a                 -123456789012345
             deficiency not waived) ...........................................................................................................................................................................
                                                                                                                                                                -123456789012345
      b Enter the amount contributed by the employer to the plan for this plan year ...........................................................................................
                                                                                                                                             6b

      c Subtract the amount in line 6b from the amount in line 6a. Enter the result
                                                                                                                                                              6c                 -123456789012345
            (enter a minus sign to the left of a negative amount) ..............................................................................................................................
       If you completed line 6c, skip lines 8 and 9.
                                                                                                                                         X Yes                   X No
7 Will the minimum funding amount reported on line 6c be met by the funding deadline? .................................................................................                                                         X N/A
8      If a change in actuarial cost method was made for this plan year pursuant to a revenue procedure or other
       authority providing automatic approval for the change or a class ruling letter, does the plan sponsor or plan
                                                                                                                                                                        X Yes                   X No
       administrator agree with the change? ..........................................................................................................................................................                          X N/A

    Part III           Amendments
9      If this is a defined benefit pension plan, were any amendments adopted during this plan
       year that increased or decreased the value of benefits? If yes, check the appropriate
                                                                                                                                        X Increase                   X Decrease                  X Both
       box. If no, check the “No” box.......................................................................................................................................................................                   X No
 Part IV    ESOPs (see instructions). If this is not a plan described under Section 409(a) or 4975(e)(7) of the Internal Revenue Code, skip this Part.
10 Were unallocated employer securities or proceeds from the sale of unallocated securities used to repay any exempt loan? ......................X Yes                               X No
11 a Does the ESOP hold any preferred stock? ................................................................................................................................. X Yes X No
   b If the ESOP has an outstanding exempt loan with the employer as lender, is such loan part of a “back-to-back” loan?                                                       X Yes X No
              (See instructions for definition of “back-to-back” loan.) ...............................................................................................................

12 Does the ESOP hold any stock that is not readily tradable on an established securities market? .......................................................                                                              X Yes    X No
For Paperwork Reduction Act Notice, see the Instructions for Form 5500.                                                                                                                            Schedule R (Form 5500) 2016
                                                                                                                                                                                                                     v. 160205
                     Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 23 of 27
           Schedule R (Form 5500) 2016                                                    Page 2   - 1-
                                                                                                     1 x

  Part V      Additional Information for Multiemployer Defined Benefit Pension Plans
13 Enter the following information for each employer that contributed more than 5% of total contributions to the plan during the plan year (measured in
      dollars). See instructions. Complete as many entries as needed to report all applicable employers.

     a    Name of contributing employer

     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify):
     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________
     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________

     a    Name of contributing employer
     b    EIN                                                            c    Dollar amount contributed by employer
     d    Date collective bargaining agreement expires (If employer contributes under more than one collective bargaining agreement, check box X
          and see instructions regarding required attachment. Otherwise, enter the applicable date.) Month _______ Day _______ Year _______
     e    Contribution rate information (If more than one rate applies, check this box X and see instructions regarding required attachment. Otherwise,
          complete lines 13e(1) and 13e(2).)
          (1) Contribution rate (in dollars and cents) _____________
          (2) Base unit measure: X Hourly            X Weekly          X Unit of production      X Other (specify): _______________________________
                             Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 24 of 27
              Schedule R (Form 5500) 2016                                                                                     Page 3

14     Enter the number of participants on whose behalf no contributions were made by an employer as an employer
       of the participant for:                                                                                                                                                           123456789012345
       a The current year ................................................................................................................................................ 14a
       b The plan year immediately preceding the current plan year .............................................................................. 14b                                    123456789012345
       c The second preceding plan year ...................................................................................................................... 14c                       123456789012345
15 Enter the ratio of the number of participants under the plan on whose behalf no employer had an obligation to make an
       employer contribution during the current plan year to:
       a The corresponding number for the plan year immediately preceding the current plan year ............................... 15a                                                      123456789012345
       b The corresponding number for the second preceding plan year ....................................................................... 15b                                         123456789012345
16 Information with respect to any employers who withdrew from the plan during the preceding plan year:
       a Enter the number of employers who withdrew during the preceding plan year ............................................... 16a                                                   123456789012345
       b If line 16a is greater than 0, enter the aggregate amount of withdrawal liability assessed or estimated to be                                                   16b
            assessed against such withdrawn employers ...................................................................................................                                123456789012345
17 If assets and liabilities from another plan have been transferred to or merged with this plan during the plan year, check box and see instructions regarding
   supplemental information to be included as an attachment. ....................................................................................................................... X

 Part VI          Additional Information for Single-Employer and Multiemployer Defined Benefit Pension Plans
18 If any liabilities to participants or their beneficiaries under the plan as of the end of the plan year consist (in whole or in part) of liabilities to such participants
      and beneficiaries under two or more pension plans as of immediately before such plan year, check box and see instructions regarding supplemental
      information to be included as an attachment ....................................................................................................................................................................... X

19 If the total number of participants is 1,000 or more, complete lines (a) through (c)
   a Enter the percentage of plan assets held as:
          Stock: _____% Investment-Grade Debt: _____% High-Yield Debt: _____% Real Estate: _____% Other: _____%
   b Provide the average duration of the combined investment-grade and high-yield debt:
         X 0-3 years X 3-6 years X 6-9 years X 9-12 years X 12-15 years X 15-18 years X 18-21 years X 21 years or more
   c What duration measure was used to calculate line 19(b)?
         X Effective duration X Macaulay duration X Modified duration X Other (specify):
 Part VII            IRS Compliance Questions
 20a Is the plan a 401(k) plan? If “No,” skip b ..................................................................................................... X Yes                                   X No
                                                                                                                                                               X Design-based
                                                                                                                                                                 safe harbor
                                                                                                                                                                                              X “Prior year”
                                                                                                                                                                                                ADP test
 20b How did the plan satisfy the nondiscrimination requirements for employee deferrals under section
        401(k)(3) for the plan year? Check all that apply: ......................................................................................
                                                                                                                                                               X “Current
                                                                                                                                                                 ADP test
                                                                                                                                                                          year”
                                                                                                                                                                                              X N/A
 21a What testing method was used to satisfy the coverage requirements under section 410(b) for the plan                                                          Ratio
        year? Check all that apply: ........................................................................................................................   X percentage          X Average
                                                                                                                                                                                       benefit test
                                                                                                                                                                                                              X N/A
                                                                                                                                                                  test

 21b Did the plan satisfy the coverage and nondiscrimination requirements of sections 410(b) and 401(a)(4)                                                     X Yes                          X No
        for the plan year by combining this plan with any other plan under the permissive aggregation rules? .......
 22a If the plan is a master and prototype plan (M&P) or volume submitter plan that received a favorable IRS opinion letter or advisory letter, enter the date of
        the letter _____/_____/_____ and the serial number ______________.
 22b If the plan is an individually-designed plan that received a favorable determination letter from the IRS, enter the date of the most recent determination
        letter _____/_____/______.
             Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 25 of 27



                                                                    Schedule H, Line 4i
                                                          Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►      XX-XXXXXXX
For plan year (beginning/ending):►    07-01-2016/12-31-2016                                                                   Plan number:► 001

                                                                        (c) Description of investment including maturity
                                                                        date, rate of interest, collateral, par or maturity
(a)         (b) Identity of issue, borrower, lessor, or similar party                         value                               (d) Cost        (e) Current value

      Insurance Company General Contract Account
 *     TIAA Traditional Annuity Contract                                Non‐Benefit Responsive                                      **               1,014,016,149
 *     TIAA Traditional Annuity Contract                                Benefit Responsive                                          **                     719,859
      Total Insurance Company General Contract Account                                                                                               1,014,736,008

      Pooled Separate Account                                                                                                                          176,805,610
 *     TIAA Real Estate                                                 Pooled Separate Account                                     **                 176,805,610
      Total Pooled Separate Account

      Registered Investment Companies
 *    CREF Stock R3                                                     Registered Investment Company                               **                 663,408,055
 *    CREF Money Market R3                                              Registered Investment Company                               **                  57,163,529
 *    CREF Social Choice R3                                             Registered Investment Company                               **                  56,939,120
 *    CREF Bond Market R3                                               Registered Investment Company                               **                  76,078,516
 *    CREF Global Equities R3                                           Registered Investment Company                               **                  81,877,251
 *    CREF Growth R3                                                    Registered Investment Company                               **                  92,965,326
 *    CREF Equity Index R3                                              Registered Investment Company                               **                  61,084,114
 *    CREF Inflation‐Linked Bond R3                                     Registered Investment Company                               **                  48,595,259
 *    TIAA‐CREF Lifecycle 2010‐Inst                                     Registered Investment Company                               **                  10,361,672
 *    TIAA‐CREF Lifecycle 2015‐Inst                                     Registered Investment Company                               **                  15,731,519
 *    TIAA‐CREF Lifecycle 2020‐Inst                                     Registered Investment Company                               **                  24,875,179
 *    TIAA‐CREF Lifecycle 2025‐Inst                                     Registered Investment Company                               **                  31,151,395
 *    TIAA‐CREF Lifecycle 2030‐Inst                                     Registered Investment Company                               **                  41,509,295
 *    TIAA‐CREF Lifecycle 2035‐Inst                                     Registered Investment Company                               **                  63,297,755
 *    TIAA‐CREF Lifecycle 2040‐Inst                                     Registered Investment Company                               **                  80,355,726
 *    TIAA‐CREF Lifecycle 2045‐Inst                                     Registered Investment Company                               **                  34,248,671
 *    TIAA‐CREF Lifecycle 2050‐Inst                                     Registered Investment Company                               **                  10,041,253
 *    TIAA‐CREF Lifecycle 2055‐Inst                                     Registered Investment Company                               **                   3,347,738
 *    TIAA‐CREF Lfcyle Rtmt Inc‐Inst                                    Registered Investment Company                               **                   1,552,280
 *    TIAA‐CREF Eq Index‐Inst                                           Registered Investment Company                               **                  11,950,047
 *    TIAA‐CREF Gr & Inc‐Inst                                           Registered Investment Company                               **                  20,659,297
 *    TIAA‐CREF Intl Eq‐Inst                                            Registered Investment Company                               **                  18,024,138
 *    TIAA‐CREF Lg‐Cap Val‐Inst                                         Registered Investment Company                               **                  23,415,184
 *    TIAA‐CREF Mid‐Cap Gr‐Inst                                         Registered Investment Company                               **                   9,964,532
 *    TIAA‐CREF Mid‐Cap Val‐Inst                                        Registered Investment Company                               **                  32,833,490
 *    TIAA‐CREF Real Est Secs‐Inst                                      Registered Investment Company                               **                  13,293,408
 *    TIAA‐CREF Sm‐Cap Eq‐Inst                                          Registered Investment Company                               **                  21,170,308
 *    TIAA‐CREF Social Ch Eq‐Inst                                       Registered Investment Company                               **                  12,622,406
 *    TIAA‐CREF Intl Eq Idx‐Inst                                        Registered Investment Company                               **                  37,052,557
 *    TIAA‐CREF Lg‐Cap Gr Idx‐Inst                                      Registered Investment Company                               **                  11,928,582
 *    TIAA‐CREF Lg‐Cap Val Idx‐Inst                                     Registered Investment Company                               **                  19,895,761
 *    TIAA‐CREF S&P 500 Idx‐Inst                                        Registered Investment Company                               **                  20,667,551
 *    TIAA‐CREF Sm‐Cap Bl Idx‐Inst                                      Registered Investment Company                               **                  16,087,555




                                                                              Page 1 of 3
            Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 26 of 27



                                                                   Schedule H, Line 4i
                                                         Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►      XX-XXXXXXX
For plan year (beginning/ending):►    07-01-2015/06-30-2016                                                                  Plan number:► 001

                                                                       (c) Description of investment including maturity
                                                                       date, rate of interest, collateral, par or maturity
(a)        (b) Identity of issue, borrower, lessor, or similar party                         value                               (d) Cost        (e) Current value


 *    Vanguard Balanced Idx Inst                                       Registered Investment Company                               **                    9,151,374
 *    Vanguard Convertible Sec Inv                                     Registered Investment Company                               **                    2,608,120
 *    Vanguard Diversified Eqty Inv                                    Registered Investment Company                               **                    1,354,226
 *    Vanguard Dividend Growth Inv                                     Registered Investment Company                               **                   20,771,090
 *    Vanguard Emr Mkts Stk Idx Inst                                   Registered Investment Company                               **                   27,876,127
 *    Vanguard Equity Income Adm                                       Registered Investment Company                               **                   13,517,069
 *    Vanguard Explorer Adm                                            Registered Investment Company                               **                    8,838,086
 *    Vanguard Extended Mkt Idx Inst                                   Registered Investment Company                               **                   14,476,275
 *    Vanguard Federal Money Mkt Inv                                   Registered Investment Company                               **                   29,907,286
 *    Vanguard Infl Protect Sec Inst                                   Registered Investment Company                               **                   16,421,695
 *    Vanguard Inst Idx Inst                                           Registered Investment Company                               **                   88,512,176
 *    Vanguard Intr‐Trm Treasry Adm                                    Registered Investment Company                               **                    2,655,597
 *    Vanguard Intl Explorer Inv                                       Registered Investment Company                               **                    9,471,376
 *    Vanguard Intl Value Inv                                          Registered Investment Company                               **                   10,374,656
 *    Vanguard LifeStrategy Grw Inv                                    Registered Investment Company                               **                   14,490,120
 *    Vanguard Long‐Trm Treasry Adm                                    Registered Investment Company                               **                    4,476,495
 *    Vanguard Mid‐Cap Growth Inv                                      Registered Investment Company                               **                    5,672,345
 *    Vanguard Mid‐Cap Idx Inst                                        Registered Investment Company                               **                   19,996,032
 *    Vanguard Selected Value Inv                                      Registered Investment Company                               **                    6,706,859
 *    Vanguard Short‐Trm Federal Adm                                   Registered Investment Company                               **                    3,705,489
 *    Vanguard Short‐Trm Treasry Adm                                   Registered Investment Company                               **                    3,522,591
 *    Vanguard Small‐Cap Idx Inst                                      Registered Investment Company                               **                   14,376,773
 *    Vanguard STAR Inv                                                Registered Investment Company                               **                    9,476,160
 *    Vanguard Strategic Equity Inv                                    Registered Investment Company                               **                   18,116,546
 *    Vanguard Ttl Intl Stk Idx Inst                                   Registered Investment Company                               **                   18,465,786
 *    Vanguard Ttl Bd Mkt Idx Inst                                     Registered Investment Company                               **                   28,862,995
 *    Vanguard Ttl Stk Mkt Idx Inst                                    Registered Investment Company                               **                   67,379,726
 *    Vanguard Wellington Adm                                          Registered Investment Company                               **                   47,440,451
 *    Vanguard Windsor II Adm                                          Registered Investment Company                               **                   19,263,282
 *    Vanguard Capital Value Inv                                       Registered Investment Company                               **                    2,285,675
 *    Vanguard European Stk Idx Inst                                   Registered Investment Company                               **                    5,186,258
 *    Vanguard FTSE Social Index Inv                                   Registered Investment Company                               **                      929,450
 *    Vanguard Global Equity Inv                                       Registered Investment Company                               **                   18,528,783
 *    Vanguard GNMA Adm                                                Registered Investment Company                               **                    4,740,821
 *    Vanguard Growth and Income Adm                                   Registered Investment Company                               **                   27,596,097
 *    Vanguard Growth Index Inst                                       Registered Investment Company                               **                    9,727,833
 *    Vanguard Health Care Adm                                         Registered Investment Company                               **                   23,939,482
 *    Vanguard High‐Yield Corp Adm                                     Registered Investment Company                               **                   21,919,000
 *    Vanguard Intr‐Trm Bnd Idx Inst                                   Registered Investment Company                               **                    7,460,815
 *    Vanguard Intr‐Trm Invt Gd Adm                                    Registered Investment Company                               **                   10,070,772




                                                                             Page 2 of 3
             Case 3:16-cv-01345-AWT Document 137-10 Filed 01/15/19 Page 27 of 27



                                                                    Schedule H, Line 4i
                                                          Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►      XX-XXXXXXX
For plan year (beginning/ending):►    07-01-2015/06-30-2016                                                                   Plan number:► 001

                                                                        (c) Description of investment including maturity
                                                                        date, rate of interest, collateral, par or maturity
(a)         (b) Identity of issue, borrower, lessor, or similar party                         value                               (d) Cost        (e) Current value


 *    Vanguard Intl Growth Adm                                          Registered Investment Company                               **                  20,792,281
 *    Vanguard Large‐Cap Index Adm                                      Registered Investment Company                               **                   3,477,192
 *    Vanguard Long‐Trm Invt Gd Adm                                     Registered Investment Company                               **                   4,585,214
 *    Vanguard Morgan Growth Adm                                        Registered Investment Company                               **                  13,666,992
 *    Vanguard Pacific Stk Idx Adm                                      Registered Investment Company                               **                   2,344,511
 *    Vanguard PRIMECAP Core Inv                                        Registered Investment Company                               **                   3,717,486
 *    Vanguard REIT Idx Inst                                            Registered Investment Company                               **                  26,049,393
 *    Vanguard Short‐Trm Invt Gd Ins                                    Registered Investment Company                               **                   9,227,920
 *    Vanguard Small‐Cap Grw Idx Inst                                   Registered Investment Company                               **                   7,870,425
 *    Vanguard Small‐Cap Val Idx Inst                                   Registered Investment Company                               **                  32,589,962
 *    Vanguard US Growth Adm                                            Registered Investment Company                               **                  12,661,980
 *    Vanguard US Value Inv                                             Registered Investment Company                               **                  10,662,296
 *    Vanguard Value Index Inst                                         Registered Investment Company                               **                  16,391,472
 *    Vanguard Wellesley Income Adm                                     Registered Investment Company                               **                  15,714,644
 *    Vanguard Long‐Trm Bd Idx Inv                                      Registered Investment Company                               **                   5,009,206
 *    Vanguard Short‐Trm Bd Idx Inv                                     Registered Investment Company                               **                   7,803,193
 *    TIAA‐CREF Lifecycle 2060‐Inst                                     Registered Investment Company                               **                      56,547
 *    Vanguard Devlopd Mkts Idx Ins                                     Registered Investment Company                               **                  17,086,639
 *    Vanguard Inst Tg Rtm 2010 Inst                                    Registered Investment Company                               **                   4,991,127
 *    Vanguard Inst Tg Rtm 2015 Inst                                    Registered Investment Company                               **                   9,467,269
 *    Vanguard Inst Tg Rtm 2020 Inst                                    Registered Investment Company                               **                  19,780,739
 *    Vanguard Inst Tg Rtm 2025 Inst                                    Registered Investment Company                               **                  32,565,537
 *    Vanguard Inst Tg Rtm 2030 Inst                                    Registered Investment Company                               **                  23,342,988
 *    Vanguard Inst Tg Rtm 2035 Inst                                    Registered Investment Company                               **                  34,783,996
 *    Vanguard Inst Tg Rtm 2040 Inst                                    Registered Investment Company                               **                  30,143,858
 *    Vanguard Inst Tg Rtm 2045 Inst                                    Registered Investment Company                               **                  28,020,870
 *    Vanguard Inst Tg Rtm 2050 Inst                                    Registered Investment Company                               **                   7,884,025
 *    Vanguard Inst Tg Rtm 2055 Inst                                    Registered Investment Company                               **                   2,089,420
 *    Vanguard Inst Tg Rtm 2060 Inst                                    Registered Investment Company                               **                     778,885
 *    Vanguard Inst Tg Rtm Inc Inst                                     Registered Investment Company                               **                   1,882,624
 *    Vanguard Capital Opportnty Adm                                    Registered Investment Company                               **                  25,512,251
 *    Vanguard LifeStrat Cns Grw Inv                                    Registered Investment Company                               **                   2,109,104
 *    Vanguard LifeStrategy Inc Inv                                     Registered Investment Company                               **                   1,019,610
 *    Vanguard LifeStrat Mod Grw Inv                                    Registered Investment Company                               **                  18,147,513
 *    Vanguard Precious Mtls Mng Inv                                    Registered Investment Company                               **                   4,732,072
 *    Vanguard Windsor Adm                                              Registered Investment Company                               **                  15,399,185
 *    Vanguard PRIMECAP Adm                                             Registered Investment Company                               **                  41,352,562
 *    Vanguard Energy Fund Adm                                          Registered Investment Company                               **                  13,208,781
       Registered Investment Companies                                                                                                               2,921,340,027
       Total Investments                                                                                                                     $       4,112,881,645

 * Represents party‐in‐interest
** Not applicable when participant directed




                                                                              Page 3 of 3
